      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 1 of 27

                                                                 FILED 1st JUDICIAL DISTRICT COURT
                                                                                      Santa Fe County
                                                                                  12/14/2020 11:20 AM
STATE OF NEW MEXICO                                            KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE                                                                      Breanna Aguilar
FIRST JUDICIAL DISTRICT

BRANDON WAGNER,
         Plaintiff,

v.                                                                 D-101-CV-2020-01058

NEW MEXICO DEPARTMENT OF
CORRECTIONS, DANIEL SALAZAR
and WEXFORD HEALTH SOURCES, Inc.,
          Defendants.

    FIRST AMENDED COMPLAINT FOR FAILURE TO PROVIDE MEDICAL
 TREATMENT, VIOLATION OF CIVIL RIGHTS AND DECLARATORY JUDGMENT

       THE PLAINTIFF Brandon Wagner, by and through counsel of record, for his

Complaint for Failure to Provide Medical Treatment, Violation of Civil Rights under 42 U.S.C. §

1983, and Declaratory Judgment states as follows:

                                      INTRODUCTION

       This matter arises from the failure of Defendants to provide Plaintiff with medical

treatment while as an inmate incarcerated at the Penitentiary of New Mexico. Plaintiff brings

claims as against the medical provider Defendant for its failure to provide Plaintiff with needed

medical and dental care. Plaintiff brings claims for Civil Rights violations as against the State

Defendants for barring Plaintiff from receiving medically necessary treatment based upon

unrelated and vague non-medical criteria, and requests the Court Declare application of the

policy as unconstitutional.

       This First Amended Complaint is filed to combine claims brought in this matter and D-

101-CV-2020-01057, to correct the named Defendants, and for violation of Civil Rights and

Declaratory Judgment not brought in the original Complaint.

                                               1
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 2 of 27




                               JURISDICTION AND VENUE

1. The Plaintiff Brandon Wagner is an inmate held in custody by the New Mexico Department

   of Corrections.

2. At all times relevant hereto, Plaintiff was housed in the Level V unit of the Penitentiary of

   New Mexico.

3. The Defendant New Mexico Department of Corrections is an agency of the State of New

   Mexico, which at all times pertinent hereto acted through its employees, agents and

   contractors who operate its detention facilities located within the State of New Mexico.

4. The Defendant Daniel Salazar is a resident of New Mexico; at all times relevant hereto

   Defendant Salazar acted in his official capacity as Deputy Warden, Level V of the

   Penitentiary of New Mexico.

5. The Defendant Wexford Health Services, Inc. ("Wexford") is a Foreign Profit Corporation in

   good standing in the State of New Mexico, incorporated in the State of Florida.

6. Defendant Wexford is the independent contractor which provides primary medical services

   for inmates housed at the Penitentiary of New Mexico, and at all times pertinent hereto acted

   through its employees and agents who provide health care services to inmates at the

   Penitentiary of New Mexico.

7. All circumstances that form the basis of this lawsuit occurred in Santa Fe County, New

   Mexico.

8. State and federal courts share concurrent jurisdiction over Section 1983 claims for the denial

   of federal constitutional rights. Carter v. City of Las Cruces, 1996-NMCA-47, ¶5, 121 N.M.

   580, 582, citing to Martinez v. California, 444 U.S. 277, 283 n.7, 62 L. Ed. 2d 481, 100 S.

   Ct. 553 (1980).



                                               2
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 3 of 27




9. Title 42 U.S.C. §1983 provides, in relevant part: “Every person who, under color of any

   statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of

   Columbia, subjects, or causes to be subjected, any citizen of the United States or other person

   within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

   secured by the Constitution and laws, shall be liable to the party injured in an action at law,

   suit in equity, or other proper proceeding for redress.”

10. Jurisdiction and Venue is proper before the First Judicial District Court, Santa Fe County,

   New Mexico.

                                               FACTS

11. In the case of State v Brandon L. Wagner, D-905-CR-2018-00198, a Judgment and Sentence

   was entered March 11, 2019, which sentenced Brandon Wagner for a period of confinement

   within the New Mexico Department of Corrections.

12. Plaintiff was diagnosed with Hepatitis-C in late 2008. At all times during his incarceration,

   Plaintiff's medical record reflects that he has Hepatitis-C.

13. At all times relevant hereto, the New Mexico Department of Corrections and Wexford were

   aware that Plaintiff suffered from Hepatitis-C.

14. In response to a request for medical treatment for treatment for his Hepatitis-C, Plaintiff was

   seen by a nurse practitioner employee of Defendant Wexford on November 18, 2019.

15. At the time Plaintiff was seen by the Wexford nurse practitioner, the results of his blood test

   indicated that he was in need of Hepatitis-C medical treatment.

16. Plaintiff was intentionally denied medical treatment by the Wexford nurse practitioner on the

   basis that he did not have "clear conduct" and his liver was not "damaged enough."




                                                 3
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 4 of 27




17. Based upon the failure to be provided medical treatment, on December 30, 2019, Plaintiff

   filed an informal complaint. The resolution of the complaint was that Plaintiff was required

   to have "clear conduct" for one year in order to qualify for treatment for Hepatitis-C.

18. In early February 2020, Plaintiff filed a formal grievance, requested that he be provided

   Hepatitis-C treatment, and that any policy barring his receipt of medically necessary

   Hepatitis-C treatment be changed, on the basis the policy was unconstitutional.

19. On 2/20/2020, Plaintiff's formal grievance was denied, solely on the basis that he did not

   have "clear conduct" for a one-year period of time prior to his request.

20. The 2/20/20 Response to Plaintiff's grievance reflected his "last misconduct report is dated on

   or around 8/27/2019, for possession or use of dangerous drugs."

21. Plaintiff appealed the formal grievance on 2/25/2020.

22. On 3/3/2020, Director of Adult Prisons John Gay issued a decision resolving Plaintiff's

   appeal, which upheld the determination that Plaintiff was required to have one year of "clear

   conduct" before he was eligible for Hepatitis-C medical treatment. (Exhibit 1 attached).

23. On May 12, 2020, Plaintiff filed this matter - as well as a complaint in D-101-CV-2020-

   01057 - concerning Wexford's failure to provide him with dental treatment.

24. On 8/18/2020, Plaintiff submitted a second informal complaint requesting Hepatitis-C

   treatment, as he was aware that his blood had reached dangerous levels, indicating his body

   was suffering irreparable harm from lack of Hepatitis-C treatment.

25. Plaintiff's second informal complaint was answered on 8/25/2020, with the statement that

   "clear conduct" for one year is required in order to receive medical treatment for Hepatitis-C.

   The response provided to Plaintiff included the Department of Corrections "FY2020

   Hepatitis C Treatment Selection Criteria and Guidelines." (Exhibit 2 attached).



                                                4
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 5 of 27




26. At all times that Plaintiff sought medical treatment for Hepatitis-C, he met all criteria listed,

   except for 3.b "no major infractions in the past 12 months involving injection drugs."

27. Plaintiff began receiving Hepatitis-C medical treatment on November 9, 2020, which was

   nearly one year after his initial request.

28. During the one-year period Plaintiff did not receive any Hepatitis-C treatment, he suffered

   from a number of common untreated Hepatitis-C side effects such as flu-like symptoms,

   arthritis-like pain in his joints, gastrointestinal problems, insomnia and depression.

29. Due to the delay in receiving appropriate medical care, Plaintiff has suffered irreparable and

   irreversible harm to his liver.

30. Plaintiff had submitted a medical treatment request in early November 2019 for dental

   treatment, as a tooth was chipped, causing him pain. He was not seen by Wexford medical

   providers for this dental problem.

31. At the end of November 2019, Plaintiff's chipped tooth broke off at the gum line, leaving him

   with a hole in his mouth and in substantial pain.

32. During December 2019, Plaintiff submitted four (4) medical requests for dental treatment as

   he was in continuous and substantial pain due to the broken tooth. At no time during

   December 2019 was Plaintiff seen by Wexford medical providers for this dental problem.

33. On December 30, 2019, Plaintiff submitted an informal complaint. This was finalized in

   mid-January 2020 with the recommendation that Plaintiff file a grievance.

34. On 1/13/2020 Plaintiff filed a formal grievance regarding the failure to provide him with

   dental treatment. He was finally seen for dental care on February 1, 2020.

35. For more than three months, Plaintiff suffered continuing pain and discomfort due to the

   failure of Wexford to provide Plaintiff appropriate dental care.



                                                 5
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 6 of 27




36. On 4/14/2020, Director of Adult Prisons John Gay issued a decision closing Plaintiff's

   appeal, as by 4/14/2020 Plaintiff had received dental treatment. (Exhibit 3 attached).

37. Defendant exhausted all administrative remedies as required under NMSA §33-2-11(B) prior

   to bringing this First Amended Complaint.



                                          Claims for Relief

                        Count I - Failure to Provide Medical Treatment
                                     (Wexford Defendant)

38. Plaintiff incorporates all preceding paragraphs as if set forth herein in full.

39. Defendant Wexford is vicariously liable for the actions and inactions of its independent

   contractors and/or employees who provide medical and dental treatment to inmates

   incarcerated at the Penitentiary of New Mexico.

40. The independent contractors and/or employees of Defendant Wexford are under the duty to

   possess and apply the knowledge and to use the skill and care ordinarily used by reasonably

   well-qualified health care providers practicing under similar circumstances.

41. The independent contractors and/or employees of Defendant Wexford had a heightened duty

   to provide reasonable, proper and adequate medical care to Plaintiff while he is incarcerated

   as an inmate at the Penitentiary of New Mexico.

42. It is well established in medical literature that Hepatitis C is a liver infection that left

   untreated can result in serious, life-threatening health problems such as cirrhosis and liver

   cancer.

43. It is well established in medical literature that individuals with chronic Hepatitis C can often

   have no symptoms and not feel sick, but when symptoms appear, they often are a sign of

   advanced liver disease.

                                                   6
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 7 of 27




44. Plaintiff demonstrated classic symptoms of chronic Hepatitis-C, which demonstrated the

   obvious need for appropriate medical treatment.

45. The Wexford medical provider Defendants knew that the appropriate medical protocol for

   treating the symptoms displayed by Plaintiff required referral or minimal diagnostic testing to

   confirm and diagnosis his ailments and known Hepatitis-C, yet he was knowingly denied

   medical treatment.

46. Plaintiff's worsening medical condition due to his Hepatitis-C demonstrated the obvious need

   for appropriate medical treatment, but he was not knowingly not provided any such treatment

   for more than one year.

47. Plaintiff's continuously-worsening medical condition demonstrated an obvious risk to his

   health and life if he was not provided appropriate medical care.

48. The Wexford medical providers were made aware and knew that Plaintiff's health condition

   was worsening and that he required immediate medical attention and treatment, the denial of

   which presented a substantial risk of harm to Plaintiff's health and life.

49. Despite being made aware and knowing that Plaintiff's health condition was worsening, that

   he required medical attention and treatment and that failure to provide him with such medical

   attention and appropriate care posed a significant risk to his health and life, the Wexford

   medical providers on multiple occasions intentionally disregarded that substantial risk of

   harm and recklessly, knowingly or intentionally denied and delayed getting Plaintiff medical

   care, and outright denied Plaintiff the medical care he had requested.

50. The failure of the Wexford Defendant medical providers to obtain needed medical and dental

   treatment for Plaintiff caused him substantial harm that was due solely and directly to the

   Defendant's failure.



                                                 7
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 8 of 27




51. The more timely receipt of medical treatment would have minimized or prevented harm to

   Plaintiff.

52. The Wexford Defendant medical providers did not have any justifiable medical reason for

   denying Plaintiff medical attention and/or the authority to deprive Plaintiff from receiving

   medical attention and dental care.

53. The Wexford medical providers negligently breached their duty to provide reasonable, proper

   and adequate medical and dental care to Plaintiff.

54. The Wexford Defendant medical providers both departed from the recognized standards of

   medical practice and neglected to do something required by those standards,

55. The negligent failure of the Wexford Defendant medical providers to provide adequate

   medical and dental care to Plaintiff constitutes medical malpractice.

56. The Wexford Defendant medical providers departure from the recognized standards of

   medical practice and their neglect to do something required by those standards constitutes

   medical malpractice.

57. The medical malpractice committed by the Wexford Defendant medical providers directly

   caused injuries to Plaintiff.

58. Plaintiff is entitled to an award of damages for Defendants’ medical malpractice.


                               Count II - Violation of Civil Rights
                            (New Mexico Department of Corrections)

59. Plaintiff incorporates all preceding paragraphs as if set forth herein in full.

60. Well-established rights exist under Article II, Section 13 of the New Mexico Constitution and

   under the Eighth and Fourteenth Amendments to the United States Constitution prohibiting

   the cruel and unusual treatment of individuals held in custody.


                                                   8
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 9 of 27




61. "The State has an obligation, under the Eighth Amendment and state law, to provide

   adequate medical care to those whom it has incarcerated.” West v. Atkins, 487 U.S. 42, 43

   (1988). “In the prison context, medical care is within the exclusive prerogative of the State,

   in that the State is obligated to provide medical service for its inmates and has complete

   control over the circumstances and sources of a prisoner’s medical treatment.” Id. at 47.

62. “When one party is in the custodial care of another, as in the case of a jailed prisoner, the

   custodian has the duty to exercise reasonable and ordinary care for the protection of the life

   and health of the person in custody.” Methola v. County of Eddy, 1980-NMSC-145, ¶ 23, 95

   N.M. 329.

63. “A deliberate indifference to serious medical needs of prisoners constitutes the unnecessary

   and wanton infliction of pain proscribed by the Eighth Amendment. This is true whether the

   indifference is manifested by prison doctors in their response to the prisoner’s needs or by

   prison guards in intentionally denying or delaying access to medical care or intentionally

   interfering with the treatment once prescribed. Regardless of how evidenced, deliberate

   indifference to a prisoner’s serious illness or injury states a cause of action under § 1983.”

   Martinez v. Garden, 430 F.3d 1302, 1304 (10th. Cir. 2005).

64. As a “convicted prisoner” during the relevant times giving rise to his claims brought in this

   case, Plaintiff was entitled to protection regarding medical attention under the Eighth

   Amendment.

65. The Defendant New Mexico Department of Corrections is required to "make such rules and

   regulations for the government, discipline and police of the penitentiary, and for the

   punishment of the prisoners confined therein, not inconsistent with the law." NMSA 1978,

   §33-2-10.



                                               9
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 10 of 27




66. As the Secretary of the Department of Corrections, John Gay is responsible for ensuring

   compliance with New Mexico and federal law pertaining to the provisions of medical

   services for inmates housed in all Department of Corrections' prison facilities.

67. As a Warden of the Penitentiary of New Mexico, Defendant Salazar is responsible for

   ensuring inmates housed at the Level V unit of the Penitentiary receive appropriate medical

   treatment.

68. The actions of John Gay and Defendant Salazar in enforcing an internal policy resulted in the

   denial of necessary medical care to Plaintiff.

69. Plaintiff's worsening medical condition due to his Hepatitis-C demonstrated the obvious need

   for appropriate medical treatment, but he was not provided any such treatment for more than

   one year due to the actions of the New Mexico Department of Corrections, acting through its

   Secretary and employees, who knowing his medical needs intentionally denied treatment.

70. The New Mexico Department of Corrections was made aware and knew that Plaintiff's health

   condition was worsening and that he required immediate medical attention and treatment, the

   denial of which presented a substantial risk of harm to Plaintiff's health and life.

71. Despite being made aware and knowing that Plaintiff's health condition was worsening, that

   he required medical attention and treatment and that failure to provide him with such medical

   attention and appropriate care posed a significant risk to his health and life, the New Mexico

   Department of Corrections on multiple occasions intentionally disregarded that substantial

   risk of harm and recklessly, knowingly or intentionally denied and delayed getting Plaintiff

   medical care.




                                                10
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 11 of 27




72. The New Mexico Department of Corrections did not have any justifiable medical reason for

   denying Plaintiff medical attention and/or the authority to deprive Plaintiff from receiving

   medical attention.

73. The NM Corrections Department has adopted its policy CD-176200. (Exhibit 4 attached).

74. NM Department of Corrections policy CD-176200 recognizes that 75-85% of Hepatitis-C

   infections result in chronic liver disease, and that vaccinations are recommended for all

   persons with Hepatitis-C. (Exhibit 4, page 2).

75. NM Department of Corrections policy CD-176200 recognizes that "Hepatitis C is a liver

   disease caused by the hepatitis C virus (HCV). It damages the liver and causes it to not work

   well. Most people with hepatitis C will not recover on their own without treatment and will

   develop chronic (long term) hepatitis C which can lead to cirrhosis, liver cancer, and liver

   failure." (Exhibit 4, page 8).

76. The NM Department of Corrections requires inmates to sign an "informed consent and

   contract" before being provided with medical treatment for Hepatitis-C. (Exhibit 4, page 7).

77. Nowhere in its policy CD-176200, or the "informed consent and contract" is a requirement

   for inmates to be required to have one year of "clear conduct" to be eligible for receiving

   Hepatitis-C treatment.

78. The sole basis for the New Mexico Department of Corrections denying Plaintiff needed

   medical care was the one-year period contained in the Department's "FY 2020 Hepatitis C

   treatment Selection Criteria and Guidelines." (Exhibit 3 attached). This is not a formal

   policy adopted by the New Mexico Corrections Department.

79. The one-year period contained in the Criteria and Guidelines is inconsistent with the law.




                                                11
    Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 12 of 27




80. Requiring inmates to sign a contract in order to receive medically necessary treatment is

   inconsistent with the law.

81. Plaintiff had not been requested by the NM Department of Corrections to sign an "informed

   consent and contract" prior to being denied medical treatment.

82. The failure of the New Mexico Department of Corrections to permit Plaintiff to obtain

   needed medical treatment caused him substantial harm that was due solely and directly to the

   Defendant's reliance upon its "FY 2020 Hepatitis C treatment Selection Criteria and

   Guidelines.

83. The more timely receipt of medical treatment would have minimized or prevented harm to

   Plaintiff.

84. The failure of the New Mexico Department of Corrections to permit Plaintiff to obtain

   needed medical treatment for Plaintiff demonstrates a deliberate indifference to his serious

   medical needs and to an obvious risk to his health and life.

85. The New Mexico Department of Corrections intentionally and recklessly denied Plaintiff

   needed medical attention, which constituted cruel and unusual punishment.

86. The delay caused by the New Mexico Department of in permitting Plaintiff to obtain needed

   medical treatment for Plaintiff demonstrates a deliberate indifference to his serious medical

   needs and to an obvious risk to his health and life.

87. Defendant New Mexico Department of Corrections knew it had no reasonable cause to

   justify its actions and intentionally proceeded without legal authority solely because Plaintiff

   was an inmate confined in a Department of Corrections prison.

88. Plaintiff has suffered harm due directly to the actions of the Defendant New Mexico

   Department of Corrections.



                                                12
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 13 of 27




                                Count III - Declaratory Judgment

89. Plaintiff incorporates the preceding paragraphs as if set forth herein in full.

90. The New Mexico Department of Corrections is unequivocally required to obtain medical

   treatment of inmates incarcerated in its prison facilities.

91. A controversy exists between Plaintiff and Defendants concerning the applicability of a

   Department of Corrections "Criteria and Guidelines" and policy that barred inmates from

   receiving medical treatment.

92. Plaintiff has been prejudiced in not being able to receive necessary medical treatment based

   upon the Department of Corrections "Criteria and Guidelines" and policy.

93. Pursuant to NMSA 1978 § 44-6-1 et seq. an actual controversy exists such that this Court has

   jurisdiction to declare rights, status and other legal relations with respect to the parties' claims

   and interests.

94. A declaratory judgment by this Court will terminate the existing controversy between the

   Defendants concerning the right of Plaintiff - and other similarly situated inmates - to receive

   medical treatment for Hepatitis-C.

95. The Court should determine that the New Mexico Corrections Department "Criteria and

   Guidelines" is unenforceable as contrary to well-established federal law regarding medical

   care required to be provided to inmates.

96. The Court should determine that the New Mexico Corrections Department policy CD-

   176200, to the extent Brandon Wagner is required to sign a "contract" in order to obtain

   Hepatitis-C treatment is unenforceable as contrary to well-established federal law regarding

   medical care required to be provided to inmates.




                                                  13
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 14 of 27




WHEREFORE, the Plaintiff Brandon Wagner requests that the Court:

   A. Find that Defendant Wexford failed to provide Plaintiff with medical care, in violation of

       the Eighth Amendment; and,

   B. Find that the New Mexico Department of Corrections failed to provide Plaintiff with

       medical care, in violation of the Eighth Amendment; and,

   C. Determine that the New Mexico Corrections Department "Criteria and Guidelines" is

       unenforceable as contrary to well-established federal law regarding medical care required

       to be provided to inmates.

   D. Determine that "contract requirement" within the New Mexico Department of

       Corrections Policy 176200 is unenforceable as contrary to well-established federal law

       regarding medical care required to be provided to inmates with Hepatitis-C; and,

   E. Enter its Order consistent with the above requests; and,

   F. Award Plaintiff his attorneys fees incurred under 42 USC § 1988; and

   G. Enter such further relief the Court deems just and appropriate.

                                                   Respectfully Submitted,
                                                   Lakins Law Firm, P.C.

                                                   ______________________
                                                   Charles N. Lakins, Esq.
                                                   PO Box 91357
                                                   Albuquerque, NM 87199
                                                   (505) 404-9377

                                    Certificate of Service

      I, Charles N. Lakins, do hereby certify that on the 14th day of December 2020 this First
Amended Complaint was served on all counsel of record utilizing the Odyssey e-filing system.

______________________
Charles N. Lakins, Esq.


                                              14
              Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 15 of 27




                                    4337 State Road 14, Santa Fe, NM 87508 - PO Box 27116, Santa Fe, NM 87502-0116
                                                Phone: 505.827.8645 Fax: 505.82.7.8533 www.cd.nm.gov




                                              Brandon Wagner #66371
                                                       PNM
                                            Grievance Appeal S-20-02-07

                                                           Denied

This is in response to your grievance appeal you filed claiming that you are being denied the Hep-C treatment
due to not having clear conduct and levels not being high enough. Your relief requested is to be treated for
Hep-C and change the policy of having clear conduct.

The initial investigation indicates you were informed of the results by the grievance officer of the investigation
in regards to the issues noted. The grievance officer response is correct in the decision to you.

We are in agreement with the decision and your grievance has failed to provide any additional evidence to
support your claim; therefore this grievance appeal is denied. Your relief requested is denied.

You exhausted your administrative remedies.




                                                                           z;Jo)~
                                                                            Date




                                                       Exhibit
                                                         1
            Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 16 of 27




                            CORRECTIONS DEPARTMENT
                                       4337 State Road 14, Santa Fe, NM 87508 - PO Box 27116, Santa Fe, NM 87502-0116
                                                   Phone: 505.827.8645 Fax: 505.827.8533 www.cd.nm.gov




         New Mexico Corrections Department (NMCD) FY2020 Hepatitis C Treatment Selection Criteria and Guidelines

Hepatitis C virus (HCY) infects and damages the liver. HCY is primarily transmitted through blood to blood contact. In
the prison system this is usually through sharing needles to inject drugs or through tattooing. HCY can also be transmitted
through sexual contact or perinatally from mother to baby, but these modes of transmission are relatively inefficient and
account for a small percentage of cases.

According to the Centers for Disease Control and Prevention (CDC), 2.7-3.9 million Americans have chronic HCY
infection. According to the New Mexico Department of Health, an estimated 53,000, or 2.5% of the New Mexico state
population, are chronically infected.

There are 6 genotypes of HCY (genotypes 1-6). Genotypes 1 and 3 are the most common genotypes in New Mexico, with
genotype I comprising approximately 70% of infections. Some people who are infected will spontaneously clear the
virus. However, between 70-85% of people infected with HCY will develop chronic infection.

Not all state corrections departments conduct HCY screening of inmates at intake, which may explain why other states
report lower rates of HCY positivity among their inmate populations. As of June 2018, NMCD incarcerates approximately
7,300 inmates, of which about 45% are I-ICY antibody positive during any given month. Upon intake, every inmate is
tested for I-ICY antibodies. Since August of 2017, all I-ICY antibody positive inmates undergo reflex confirmatory testing
with a nucleic acid amplification test (NAAT).

NMCD and Centurion, NMCD's inmate healthcare vendor, have partnered with Project ECHO at the University ofNew
Mexico to evaluate and treat I-ICY infected inmates. NMCD has maintained a relationship with Project ECHO for this
purpose since 2004. The goal of the ongoing project is to treat as many inmates as possible, given available resources,
with the priority of identifying and treating the most advanced cases. Patients with advanced liver disease, cirrhosis,
advanced fibrosis or serious extra-hepatic manifestations of I-ICY are prioritized for treatment during incarceration.

To be considered for treatment, inmates must meet security criteria, be able to provide informed consent and demonstrate
a willingness and ability to comply with daily medication dosing. Inmates must have at least 6 months remaining on their
sentence so that treatment and a sustained viral response (SYR) test, or "test of cure," can be completed prior to release.

Inmates with a disciplinary history that includes major infractions involving injections drugs are not eligible for treatment
consideration until 12 months have elapsed without a major infraction.

Treatment is offered at every facility that has 24-hour medical coverage and offers directly observed therapy (DOT) for
medication administration. DOT is required to assure that all medication doses are being taken as directed.

Patient-inmate Selection Guidelines:
Patients with confirmed HCY infection and ANY of the following should be presented to HCV Corrections teleECHO for
treatment consideration:


    I.   Patients with confirmed I-ICY infection with cirrhosis or advanced fibrosis. Patients should be considered to have
         cirrhosis or advanced fibrosis if any of the following laboratory, ntdiographic or clinical findings are present:

                                          Courage Responsibility Ethics Dedication
                                                            Exhibit
                                                              2
    Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 17 of 27


        a.   Presence or history of ascites or esophageal varices

       b. Platelet count <150,000

       c.    APRI score~ 1.0 (utilize AST upper limit of normal of 40 for calculating APRI)

        d.   FIB-4 ~ 3.25

       e.    Fibrosure ~ 0.72

       f.    Imaging with evidence of cirrhosis (nodular contour of the liver or presence of portal hypertension)

       g. Liver biopsy with F3 or F4 fibrosis

       h. Transient elastography consistent with advanced fibrosis/cirrhosis


2. Patients with confirmed HCV infection and any potential extra-hepatic complications ofHCV, including:

       a.    Type 2 or 3 essential mixed cryoglobulinemia with end-organ manifestation (e.g., vasculitis)

       b. Membranoproliferative glomerulonephritis

       c.    Renal dysfunction

       d. Proteinuria

       e.    Lymphoma

       f.    Diabetes mellitus

       g. Peripheral neuropathy

       h. Chronic arthralgias

       i.    Debilitating fatigue


3. Patients with confirmed HCV infection and the following co-infections or circumstances which are high-risk for
   accelerated progression of liver disease or other complications:

       a.    Organ transplant recipients

       b. HIV coinfection

       c.    Hepatitis B coinfection

       d. AL T ~ 10 time the upper limit of normal




             Courage Responsibility Ethics Dedication- CREDibly serving the public safety of New Mexico
., Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 18 of 27

 Patient-inmate Security Guidelines:

     a.   At least 6 months minimum remaining on incarceration

     b.   No major infractions in the past 12 months involving injection drugs

 Priority Consideration for Case Presentation to ECHO of Patient-inmates with Confirmed HCV Infection:

          Priority 1
              0 Patients with evidence of cirrhosis or advanced fibrosis

              D   Liver transplant candidates or recipients

              0   Patients with renal failure

              0   Patients with lymphoma

              0   Patients with cryoglobulinemic vasculitis

              D   Patients who are organ transplant recipients

              0   Patients with HBV or HIV co-infection

              0   Patients receiving immunosuppressants

              0   Patients on HCV medication upon arrival at NMCD

          Priority 2
              D Patients with APRI score of 1.0 or greater (greater likelihood of hepatic fibrosis or cirrhosis)

              0   Patients with ALT> 200 (in chronic HCV infection)

              0   Patients with co-morbid liver disease, i.e. steatohepatitis or hemochromatosis

          Priority 3
              0 Patients with stage 2 Fibrosis

              0   Patients with APRI score of>0.7 to <1.0

              0   Patients with co-morbid diabetes mellitus

          Priority 4
              D Patients with stage 0-1 fibrosis

              0   All other cases ofHCV infection




           Courage Responsibility Ethics Dedication-     CREDibly serving the public safety of New Mexico
              Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 19 of 27




                                     4337 State Road 14, Santa Fe, NM 87508 • PO Box 27116, Santa Fe, NM 87502·0116
                                                 Phone: 505.827.8645 Fax: 505.827.8533 www.cd.nm.gov




                                               Brandon Wagner #66371
                                                        PNM
                                             Grievance Appeal S-20-02-08

                                                          Resolved

 This is in response to your grievance appeal you filed claiming that you are being denied proper dental care.
 Your relief requested is for your tooth to be fixed.                            ·
                                                                                  ,,
 The initial investigation indicates you were informed of the results by the grievance officer of the investigation
 in regards to the issues noted. The grievance officer response is correct in the decision to you. As a follow up,
 you were seen for this issue and the care plan was completed.

 We are in agreement with the decision and your grievance has failed to provide any additional evidence to
 support youi\claim; therefore this grievance appeal is resolved.

 You exhausted your administrative remedies.




                                        Courage Responsibility Ethics Dedication
                                                          Exhibit


-................_____________________
                                                            3
      Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 20 of 27




                      Courage Responsibility Ethics Dedication - CREDibly serving the public safety of New Mexico
                      ISSUE DATE:                04/19/90               REVIEWED:          12/31/18
                      EFFECTIVE DATE:            04/19/90               REVISED:           02/21/18

     CD-176200        TITLE: Management of Acute and Chronic Infection Viral Hepatitis


AUTHORITY:

     A. NMSA 1978, Section 33-1-6.
     B. Policy CD-010100

REFERENCE:

A.       ACA Standard 2-CO-4E-01, Standards for the Administration of Correctional Agencies,
         1993.
B.       ACA Standards 4-4356 Standards for Correctional Institutions 4th Edition.
C.       Federal Bureau of Prisons, Clinical Practice guidelines, March 2013.

PURPOSE:

To provide information to staff and inmates necessary for the appropriate prevention and medical
management of acute hepatitis A, and to establish standards of care and clinical guide lines for the
chronic hepatitis B and C.

The New Mexico Corrections Department (NMCD) guidelines for screening, testing, counseling,
evaluation and treatment are based on the most recent information from the National Institute of
Health (NIH), Centers for Disease Control and Prevention (CDC) and other nationally recognized
scientific literature.

The Federal Bureau of Prisons (BOP) clinical practice guideline is based upon recommendations
of NIH and CDC, as well as current scientific research from a wide variety of sources, and is the
standard adopted by NMCD for the identification, evaluation and treatment of hepatitis.

As the BOP clinical practice guideline is updated to reflect new scientific evidence, the NMCD
policy will be revised accordingly.

In addition to requiring the contract medical provider to develop protocols consistent with the BOP
clinical practice guideline, this NMCD protocol provides specific procedures for screening, test-
ing, notification, and counseling inmates with hepatitis C.

APPLICABILITY:

     All employees of NMCD, contracted employees and facilities housing NMCD inmate pa-
     tients will provide this standard of care.

                                              Exhibit
                                                4
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 21 of 27

   NUMBER: CD-176200               REVIEWED: 12/31/18          REVISED: 02/21/18          PAGE: 2



FORMS:


   A. Hepatitis C Consent form (CD-176201.1)
   B. Hepatitis B and Hepatitis C form (CD-176201.2)

ATTACHMENTS:

   None

DEFINITIONS:
A. Hepatitis A: is caused by the hepatitis A virus (HAV) and produces self-limited liver in-
   flammation. HAV is a fecal-oral pathogen and is usually transmitted by ingesting food or water
   that has been contaminated by someone who is infectious but can also be transmitted from an
   infectious person during sexual intercourse or person-to-person if personal hygiene is poor.
   Acute infection confers immunity and chronic infection does not occur. HAV is vac-
   cine-preventable and vaccination is recommended for patients with HBV, HCV or HIV
   co-infection or other chronic liver disease.

B. Hepatitis B: is caused by hepatitis B virus (HBV) and is transmitted by exposure to blood or
   infectious body fluids (e.g., semen, vaginal fluids, saliva) of infected persons. Approximately
   90% of HBV infections in adults produce acute liver inflammation and result in immunity.
   Approximately 10% of HBV infections in adults result in chronic liver disease. HBV is vac-
   cine-preventable and vaccination is recommended for all persons who are susceptible to HBV.

C. Hepatitis C: is caused by hepatitis C virus (HCV) and is transmitted by blood-to-blood contact
   between infected and non-infected persons. Approximately 75-85% of HCV infections result in
   chronic liver disease. Approximately 15-25% of persons with HCV clear the virus spontane-
   ously within 6 months of infection. HCV is not vaccine-preventable. Vaccinations for HAV
   and HBV are recommended for all persons with HCV infection.

D. Other Viral Hepatitides: Other viruses have been detected which cause or contribute to hepa-
   titis (hepatitis D, hepatitis E, and hepatitis G). These are not clinically significant in the US
   incarcerated population.

E. Clinical Practice Guideline: Systematically developed, science-based statement designed to
   assist practitioner and patient with decisions about appropriate health care for specific clinical
   circumstances.

POLICY: [2-CO-4E-01]

   Management of hepatitis A, B, and C in inmates includes procedures as identified in the
   communicable disease and infection control program. In addition, the program for hepatitis
   management shall include procedures for: [4-4356]




   NUMBER: CD-176200              REVIEWED: 12/31/18           REVISED: 02/21/18          PAGE: 2
 Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 22 of 27

NUMBER: CD-176200           REVIEWED: 12/31/18        REVISED: 02/21/18        PAGE: 2


     When and where inmates are to be tested/screened

     Hepatitis A and B immunization, when applicable

     Treatment protocols

     When and under what conditions offenders are to be separated from the general
      population




  _________________________________________                        12/31/18
  David Jablonski, Secretary of Corrections                        Date
  New Mexico Corrections Department




NUMBER: CD-176200           REVIEWED: 12/31/18        REVISED: 02/21/18       PAGE: 2
   Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 23 of 27




                    Courage Responsibility Ethics Dedication - CREDibly serving the public safety of New Mexico
                    ISSUE DATE:                04/19/90               REVIEWED:          12/31/18
                    EFFECTIVE DATE:            04/19/90               REVISED:           02/21/18

  CD-176200         TITLE: Clinical Practice Guideline and Disease Management Program


AUTHORITY:

   Policy CD-176200
PROCEDURES: [4-4356]

   1. Clinical Practice Guideline and Disease Management Program. The contractor’s re-
      gional medical director and the NMCD Health Services Administrator shall review and
      approve the protocol annually to ensure that the protocol is consistent with the most recent
      version of the BOP clinical practice guideline. Documentation of the annual review shall be
      kept on file in each facility’s medical unit.

     Any deviation from the established protocols must be approved by a physician, documented
     in the offender’s medical file, and supported by clinical evidence

  2. Screening. Inmate shall be provided educational information on the transmission, natural
     history and medical management of HCV infection. The contract medical provider’s qual-
     ified staff will perform and document this function on intake at the receiving and diagnostic
     unit (RDC).
     Identifying persons with chronic HCV infection requires screening asymptomatic persons,
     since the majority of persons with HCV are not ill. The Centers for Disease Control and
     Prevention (CDC) recommends screening persons at increased risk of infection, since
     identifying persons with HCV infection provides an opportunity for patient counseling,
     medical evaluation and treatment. Candidates for risk-based testing include inmates who:
          a. Were born between 1945 through 1965
          b. Have ever injected illegal drugs, including those who injected only once many
             years ago
          c. Received clotting factor concentrates made before 1987
          d. Received blood transfusions or solid organ transplants before July 1992
          e. Have ever received long-term hemodialysis treatment
          f. Had known exposures to HCV, such as:
                o Healthcare workers after needlesticks involving HCV-positive blood
                o Received blood or organs from a donor who later tested HCV-positive
          g. Have HIV infection
          h. Have signs or symptoms of liver disease (e.g., abnormal liver enzyme tests)
          i. Were born to HCV-positive mothers
          j. Have been on long-term hemodialysis
          k. Received tattoos or body piercings while incarcerated
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 24 of 27

   NUMBER: CD-176201              REVIEWED: 12/31/18         REVISED: 02/21/18          PAGE: 2


      Appendix 1, Inmate Hepatitis Fact Sheet, shall be distributed to all inmates by the contract
      medical provider’s qualified staff at intake in the RDU. Based upon the information pro-
      vided, the inmate may submit a health services request to receive a test to determine the
      presence of hepatitis infection.
      Appendix 1, Inmate Hepatitis Fact Sheet, shall be made available to all inmates in the
      medical units. At any time during incarceration, may submit a health services request to
      receive testing.

3. Testing. In addition to the risk-based testing required in Section 2, “Screening,” the contract
   medical provider shall routinely test inmates for HCV infection based on clinical indication
   including:

        • signs and symptoms of hepatitis
        • elevated ALT levels of unknown etiology
        • concurrent infections with HIV or HBV
        • presence of medical conditions strongly associated with HCV infection such as cryo-
           globulinemia, membranoproliferative glomerulonephritis, and porphyria cutanea tarda

   Non-infected inmates on chronic hemodialysis should be screened for HCV infection by as-
   saying ALT levels, monthly; and anti-HCV by immunoassay, semiannually.
   Staff and inmates should be tested for HCV infection following percutaneous exposures to
   blood.

   Tests for HCV infection should be performed by appropriately accredited laboratories, and
   ordered and interpreted by appropriately qualified health care providers in accordance with the
   established protocols, consistent with the BOP clinical practice guideline. The preferred
   screening test for HCV infection is an immunoassay that measures HCV antibodies. All posi-
   tive results must be reported to the New Mexico Department of Health (NMDOH) as part of
   required notifiable condition reporting in New Mexico. Reporting must include patient name,
   date of birth, race/ethnicity, address, date of specimen collection and test type (e.g., antibody
   test, PCR test)

4. Notification and Counseling. All HCV-Ab positive patients must be notified and counseled
   concerning hepatitis C infection. During the course of evaluation via chronic care clinics,
   further counseling may be indicated and tailored to specific co-morbid conditions associated
   with the inmate’s medical status. This counseling may include advice concerning management
   of depression, alcoholism, weight reduction if obese, control of diabetes, and control of other
   medical problems.

5. Evaluation and Treatment. Evaluation and treatment of hepatitis C shall be conducted in
   accordance with protocols established by the contract medical provider, consistent with the
   BOP clinical practice guideline and approved by the NMCD HSA prior to implementation.

   Appendix 2, Consent for Hepatitis C Evaluation and Treatment, shall be completed prior to
   initiating treatment.


   NUMBER: CD-176201             REVIEWED: 12/31/18          REVISED: 02/21/18          PAGE: 2
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 25 of 27

   NUMBER: CD-176201            REVIEWED: 12/31/18         REVISED: 02/21/18         PAGE: 2


   If the inmate declines evaluation and/or therapy, a refusal of treatment form should be com-
   pleted, and signed by the medical provider and the inmate. The form should be faxed to the
   NMCD HSB administrator and the original placed in the inmate’s medical file.

6. Compliance. Compliance with this NMCD policy and the established Department approved
   disease management program will be monitored via routine and case-specific audits and record
   reviews conducted by the NMCD HSA.




       _________________________________________                          12/31/18
       David Jablonski, Secretary of Corrections                          Date
       New Mexico Corrections Department




   NUMBER: CD-176201            REVIEWED: 12/31/18         REVISED: 02/21/18         PAGE: 2
     Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 26 of 27


                                                                                                                             CD-176201.1
                                                                                                                 Reviewed/Revised 02/21/18
               Hepatitis C Antiviral Treatment INFORMED CONSENT AND CONTRACT
Antiviral treatment of hepatitis C is reserved for those eligible patients who understand the commitment to therapy; will tolerate and comply
with the course of treatment; and agree to avoid all activities which may worsen their liver disease or infect themselves or others with the
hepatitis C virus. If an inmate is considered for hepatitis C treatment the inmate must sign this contract prior to moving on thru Phase 1
work-up.

______ I understand that the hepatitis C antiviral therapy may be of no benefit to me and that it may not eradicate my hepatitis C infection
        and that it may be discontinued because of side effects or failure.

______ I have been informed about the possible side effects of treatment of hepatitis C.

______ I understand that I should be tested for HIV before treatment, as the presence of the HIV virus could seriously impact my hepatitis
       C infection and treatment.

______ I understand that the course of treatment may continue for 8-24 weeks, depending on each individual’s particular infection, and that
       periodic blood testing will be a necessary part of the hepatitis C antiviral treatment program.

______ I understand that antiviral treatment of hepatitis C may cause side effects as described in the medication package insert. .

______I understand and I agree to be treated for side effects of hepatitis C antiviral treatment if required.

______ I understand that depending on the hepatitis C drugs I am prescribed for my particular infection, I may be instructed not to become
        pregnant, or attempt to impregnate my spouse, during my hepatitis C antiviral treatment, or for six (6) months after cessation of
        treatment. I understand that I must use two (2) forms of birth control during sexual activity during and for six (6) months after
        antiviral treatment ends.

______ I understand that my failure to comply with the treatment, or it’s monitoring, will result in discontinuation of the antiviral treatment.

______ I understand that alcohol and/or illicit drugs injure the liver and that drinking alcohol and using illicit drugs is forbidden, and if I am
        caught using alcohol or illicit drugs, therapy will be discontinued.

______ I understand that I must abstain for any activity which permits exchange of body fluids which may transmit the hepatitis C virus, or
        other blood-borne pathogens. This includes tattooing, sexual activity in prison, sharing needles and intranasal drug use. If I am
        caught participating in any of these activities, antiviral treatment may be discontinued.

______ I understand that proof of participation in a therapeutic community or outpatient substance abuse program as recommended may be
        required before antiviral treatment may be started.

______ I understand that I will be required to undergo random blood or urine testing for substance abuse and that any positive test may result
        in discontinuation of, or loss or eligibility, for hepatitis C antiviral treatment.

______ I understand that completion of this contract does not guarantee that I will be endorsed for hepatitis C antiviral treatment.

______ Initialing above and my signature below signify my understanding of, and agreement to comply with, the requirements discussed
       and contract above. I understand that failure to comply may result in loss of eligibility for hepatitis antiviral treatment, or discon-
       tinuation of treatment in progress.

_____________________________________________                     ___________/_______/__________

 Inmate signature                                                             Date

____________________________________________                    ________/_______/_________             ______:______
Provider Signature                                                        Date                          Time




  PATIENT NAME                             NMCD #               DOB                     FACILITY




                                                                                                                                 CD-176201.2
       Case 1:20-cv-01337-KWR-CG Document 1-2 Filed 12/22/20 Page 27 of 27


                                                                                                     Reviewed/Revised 02/21/18
                                               Hepatitis B and Hepatitis C
  The liver is one of the most important organs in your body. The liver is necessary for your survival. It does many jobs.
       The liver is the largest solid organ in the body, about the size of a football
       The liver carries out a large number of critical jobs, including the changing of food into energy and nutrients needed to
           sustain life
       The liver also works to get rid of harmful substances such as alcohol, certain drugs and environmental toxins. It
           eliminates these as well as other waste products from your body
       The liver makes bile to aid in digestion.

 Hepatitis B is a liver disease caused by the hepatitis B virus (HBV). It damages the liver and causes it to not work well. Most
           people with hepatitis B recover within 6 months of exposure. Those who don’t recover are at risk of developing
           cirrhosis (scarring) of the liver, liver cancer, and liver failure. Hepatitis B vaccine will protect you from getting
           infected.

 Hepatitis C is a liver disease caused by the hepatitis C virus (HCV). It damages the liver and causes it to not work well. Most
           people with hepatitis C will not recover on their own without treatment and will develop chronic (long term) hepa-
           titis C which can lead to cirrhosis, liver cancer, and liver failure. There is no vaccine for hepatitis C.

 Some of the reasons to think you might be infected with hepatitis B or hepatitis C: Please check if the answer is yes.

        Have you ever injected or inhaled drugs (even once)?
        Have you received a blood transfusion or organ transplant before July 1992?
        Did your mother have HBV or HCV when you were born?
        Do you have HIV?
        Have you ever had unprotected sex (sex without a condom or other latex barrier) with multiple partners, oral, vaginal
           and anal?
        Have you ever had a sexually transmitted disease (STD)?
        Have you ever had tattoos or body piercings?
        Were you born between 1945 and 1965 (HCV)?
        Have you ever lived with an infected person?
        Are you a man who has had sex with men?
If you answered yes to any of the questions you may be at increased risk of hepatitis B or hepatitis C infection and should
consider getting a first test or repeat testing.

 Stop the spread of hepatitis B and hepatitis C
               Hepatitis B vaccination for people who have not been exposed is the best way to prevent infection
               Do not share razors, toothbrushes, or other personal items
               Do not share needles
               Do not share needles for tattoos or body piercings
               Do not have sex with other inmates

 Take care of yourself,

  Get Tested
   If you have not had hepatitis B ask for the hepatitis B vaccination
   If you have hepatitis B or C talk with your medical provider about the best plan to treat your disease.
   Be safe!
  Do not share razors, toothbrushes or personal items.
  Do not have sex with other inmates
  No tattoos or body piercings
  Do not shoot drugs
